The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                  Tuesday, February 3, 2015

                                    No. 04-14-00643-CR

                                       Lonnie PRICE,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR9144
                       Honorable Maria Teresa Herr, Judge Presiding


                                       ORDER
       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to March 2, 2015.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court